Name: Decision of the EEA Joint Committee No 74/97 of 12 November 1997 amending Annex II, (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  deterioration of the environment;  European construction;  organisation of transport;  European Union law
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/1 DECISION OF THE EEA JOINT COMMITTEE No 74/97 of 12 November 1997 amending Annex II, (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 63/97 (1); Whereas Directive 96/69/EC of the European Parliament and of the Council of 8 October 1996 amending Directive 70/220/EEC on the approximation of the laws of the Members States relating to measures to be taken against air pollution by emissions from motor vehicles (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 3 (Council Directive 70/220/EEC) of Chapter I of Annex II to the Agreement:  396 L 0069: Directive 96/69/EC of the European Parliament and of the Council of 8 October 1996 (OJ L 282, 1.11.1996, p. 64). Article 2 The texts of Directive 96/69/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 14 February 1998, provided that all the notifications within the meaning of Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 30, 5.2.1998, p. 34. (2) OJ L 282, 1.11.1996, p. 64.